Citation Nr: 0402489	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on claimed service.


REPRESENTATION

Appellant represented by:	Mr. Vicente P. Martinez


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The appellant contends that he had WW II service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


REMAND

In a May 2003 statement, the appellant requested a hearing 
and appointed a private attorney as his representative.  
There is no evidence in the record that the claims folder has 
been made available to the appellant's representative or that 
a hearing has been scheduled.  A remand is required in order 
to accommodate the appellant's request.

Accordingly, the case is REMANDED for the following action:

1.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable period of time in which 
to submit a presentation on the 
appellant's behalf.

2.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the RO should arrange for 
the veteran to have a Travel Board 
hearing at the RO.  The appellant and his 
representative should also be apprised of 
any alternatives.

3. The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford applicable opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




